Citation Nr: AXXXXXXXX
Decision Date: 08/31/21	Archive Date: 08/31/21

DOCKET NO. 201130-122244
DATE: August 31, 2021

REMANDED

Whether the change in the Veteran's enrollment group from Priority Group 5 to Priority Group 6 for VA treatment, effective October 27, 2020, is proper is remanded.

REASONS FOR REMAND

The Veteran had active duty in the Marine Corps from January 1965 to December 1968.

The Veteran elected into the Appeals Modernization Act (AMA) system when he submitted his November 2020 VA Form 10182, Decision Review Request: Board Appeal (Notice of Disagreement) to an October 2020 decision.  The Veteran chose the Direct Review lane. 

Under the AMA, the Board of Veterans' Appeals (Board) has the duty to remand issues when necessary to correct a pre-decisional duty-to-assist error where the issues cannot be granted in full. 38 U.S.C. § 5103A(f); 38 C.F.R. § 20.802(a).  The Board notes that with the exception of the Veteran's November 2020 10182 and a subsequent November 2020 notification letter continuing the Veteran's change in enrollment group, the remainder of the relevant documents is missing and not associated with the claims file.  The contested October 2020 denial letter is included in the missing documents.

If any relevant evidence, to include the October 2020 denial letter on appeal, is in the possession of VHA, it should be associated with the claims file.

The matters are REMANDED for the following action:

Obtain all documents relevant to the Veteran's appeal contesting his change in enrollment group from Priority Group 6 to Priority Group 6 for VA treatment, effective October 27, 2020, and associate them with the claims file.

 

 

L. M. BARNARD

Veterans Law Judge

Board of Veterans' Appeals

Attorney for the Board	J. Lee

The Board's decision in this case is binding only with respect to the instant matter decided. This decision is not precedential and does not establish VA policies or interpretations of general applicability. 38 C.F.R. § 20.1303.